DETAILED ACTION
This office action is in response to the amendments filed on September 13, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgments
The amendments filed on September 13, 2022, in response to the office action mailed on 6/13/2022 have been entered. The present application is made with all suggestions being fully considered. Accordingly, pending in this office action are claims 1-5, 7 and 9-11.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/5/2021 and 1/3/2022 are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claim 5 reciting “wherein in the first bonding layer further comprises a third guard ring portion in the first interlayer dielectric layer and between the first seal ring and the first interconnect structure, and the second bonding layer further comprises a fourth guard ring portion in the second interlayer dielectric layer and between the second seal ring and the second interconnect structure.” No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the response to the Final Rejection mailed on 6/17/2022, the applicant has amended the claims to recite “wherein in the first bonding layer further comprises a third guard ring portion in the first interlayer dielectric layer and between the first seal ring and the first interconnect structure, and the second bonding layer further comprises a fourth guard ring portion in the second interlayer dielectric layer and between the second seal ring and the second interconnect structure.”
The examiner has reviewed the amended claims as well as the specification. The specification does not show the newly amended limitation which recites “wherein in the first bonding layer further comprises a third guard ring portion in the first interlayer dielectric layer and between the first seal ring and the first interconnect structure, and the second bonding layer further comprises a fourth guard ring portion in the second interlayer dielectric layer and between the second seal ring and the second interconnect structure.” Furthermore, the applicant does not explicitly explain the amendment, nor is there a drawing which shows the newly amended limitation. Therefore, the claims have been rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear to the examiner what the applicant is claiming with the limitation reciting “wherein in the first bonding layer further comprises a third guard ring portion in the first interlayer dielectric layer and between the first seal ring and the first interconnect structure, and the second bonding layer further comprises a fourth guard ring portion in the second interlayer dielectric layer and between the second seal ring and the second interconnect structure.”
There is no mention of a third guard ring portion or a fourth guard ring portion in the specification. Therefore, appropriate correction is required. For purpose of examination, the examiner has examined the limitation with its broadest interpretation.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Thei (US 2019/0363079) in view of Ho (US 2015/0194455) and in further view of England (US 10,224,286).
With respect to claim 1, Thei discloses (Fig 1-16) most aspects of the present invention including a semiconductor structure, comprising:
a first component (104a) comprising: a first interlayer dielectric layer (110a); 
a first interconnect structure (108a) in the first interlayer dielectric layer, wherein the first interconnect structure has a first surface exposed by the first interlayer dielectric layer; 
a first seal ring (146b) surrounding the first interconnect structure
a first bonding layer (132a) on the first interlayer dielectric layer,
wherein the first bonding layer comprises a first plane portion (118a) and a first guard ring portion (146a) embedded in the first interlayer dielectric layer and extending from a lower surface of the first plane portion
wherein the first guard ring portion is disposed between the first seal ring and a sidewall of the first interlayer dielectric layer from a top view and surrounds the first seal ring
a second component (104b) bonded to the first component, comprising: a second interlayer dielectric layer (110b);
a second interconnect structure (108b) in the second interlayer dielectric layer, wherein the second interconnect structure has a second surface exposed by the second interlayer dielectric layer
a second seal ring (146b) surrounding the second interconnect structure
a second bonding layer (132b) between the second interlayer dielectric layer and the first bonding layer
wherein the second bonding layer comprises: a second guard ring portion (146a) embedded in the second interlayer dielectric layer and surrounding the second seal ring
a second plane portion (118a) under the second guard ring portion
However, Thei does not disclose wherein the first plane portion covering the first seal ring, the first interlayer dielectric layer, and the first surface of the first interconnect structure, a second plane portion covering the second seal ring, the second interlayer dielectric layer, and the second surface of the second interconnect structure, wherein the first bonding layer and the second bonding layer are consisting of organic material.
On the other hand, Ho teaches (Fig 6) a semiconductor structure, comprising a first component comprising a first bonding layer (210) which comprises a first plane portion (210) and a first guard ring portion (614A2), wherein the first plane portion covering a first seal ring (208A), a first interlayer dielectric layer (204), and a first surface of the first interconnect structure (206) and a second component comprising a second bonding layer (112) which comprises a second guard ring portion (614A1) and a second plane portion (112), the second plane portion covering a second seal ring (616A), a second interlayer dielectric layer (108), and a second surface of the second interconnect structure (110A). Ho teaches doing so to bond the first and second components together  using a hybrid bonding process such that there is both a metal-to-metal bonding and a dielectric-to-dielectric bonding (par 48).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the first plane portion covering the first seal ring, the first interlayer dielectric layer, and the first surface of the first interconnect structure, a second plane portion covering the second seal ring, the second interlayer dielectric layer, and the second surface of the second interconnect structure in the device of Thei to bond the first and second components together  using a hybrid bonding process such that there is both a metal-to-metal bonding and a dielectric-to-dielectric bonding.
However, Ho does not disclose wherein the first bonding layer and the second bonding layer comprises organic material.

On the other hand, England teaches (Fig 10) a semiconductor structure, comprising a first component (100) comprising a first interlayer dielectric layer (102), a second component (200) bonded to the first component, comprising: a second interlayer dielectric layer (202), and a first bonding layer (118) covering the first interlayer dielectric layer, a second bonding layer (218) covering the second interlayer dielectric layer. Further, England teaches wherein the first bonding layer and the second bonding layer comprises organic material (column 7 lines 30-34). England teaches doing so to use a material capable of adhesively bonding to other dielectric materials (column 7 lines 24-31).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the first bonding layer and the second bonding layer comprises organic material in the device of Thei to use a material capable of adhesively bonding to other dielectric materials.
With respect to claim 2, Thei discloses (Fig 1-16) wherein the first guard ring is embedded in the first interlayer dielectric layer from a top surface of the first interlayer dielectric layer and the second guard ring portion is embedded in the second interlayer dielectric layer from a bottom surface of the second interlayer dielectric layer, wherein the top surface is level with the first surface of the first interconnect structure, and the bottom surface is level with the second surface of the second interconnect structure.
With respect to claim 3, Thei discloses (Fig 1-16) wherein the first guard ring portion and the second guard ring portion respectively have a shape independently selected from the group consisting of a circular shape, a square shape, and a polygon shape viewed from top.
With respect to claim 4, Thei discloses (Fig 1-16) wherein the first guard ring portion is aligned with the second guard ring portion.
With respect to claim 5, Thei discloses (Fig 1-16) wherein in the first bonding layer further comprises a third guard ring portion (146a) in the first interlayer dielectric layer and between the first seal ring and the first interconnect structure, and the second bonding layer further comprises a fourth guard ring portion in the second interlayer dielectric layer and between the second seal ring and the second interconnect structure (see Fig 5).
With respect to claim 7, Thei discloses (Fig 1-16) wherein the first guard ring portion and the second guard ring portion respectively comprise a plurality of separate segments around the first seal ring and the second seal ring.
With respect to claim 10, Thei discloses (Fig 1-16) further comprising a first substrate (106a) under the first interlayer dielectric layer and a second substrate (106b) on the second interlayer dielectric layer.
With respect to claim 11, Ho teaches (Fig 6) wherein the first plane portion continuously extends across the first interconnect structure, the first seal ring and the first guard portion and the second plane portion continuously extends across the second interconnect structure, the second seal ring and the second guard portion.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Thei in view of Ho and in further view of England and Mitsuhashi (US 2013/0020468).
With respect to claim 9, Thei discloses (Fig 1-16) most aspects of the present invention. However, Thei does not teach further comprising: a first conductor penetrating the second interlayer dielectric layer, the second bonding layer, and the first bonding layer to connect to the first interconnect structure; and a second conductor penetrating the second interlayer dielectric layer to connect to the second interconnect structure.
On the other hand, Mitsuhashi shows (Fig 2) a semiconductor structure, comprising a component (9) and a second component (2), wherein the first component comprising: a first interlayer dielectric layer (36), the second component bonded to the first component, comprising a second interlayer dielectric layer (26), and further comprising: a first conductor (8/23) penetrating the second interlayer dielectric layer, a second bonding layer (2b), and a first bonding layer (9b) to connect to a first interconnect structure (37) and a second conductor (8/23) penetrating the second interlayer dielectric layer to connect to the second interconnect structure (27). Mitsuhashi teaches doing so to provide an electronic device improving reliability, manufacturing yield, and light receiving properties of the photoelectric converter (par 8-9).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have a first conductor penetrating the second interlayer dielectric layer, the second bonding layer, and the first bonding layer to connect to the first interconnect structure; and a second conductor penetrating the second interlayer dielectric layer to connect to the second interconnect structure in the device Thei to provide an electronic device improving reliability, manufacturing yield, and light receiving properties of the photoelectric converter.


Response to Arguments
Applicant amendments filed on September 13, 2022, in response to the office action mailed on 6/13/2022 have been fully considered and but are not persuasive.
Applicant’s arguments with respect to claims 1-5, 7 and 9-11 have been considered but are moot because the arguments do not apply to the newly applied references being used in the current rejection. The rejection also contains 35 USC § 112 rejections as well as drawing objections. Appropriate correction is required. The current office action is therefore Non-Final.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814